UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

  
    
 
 

 

DJ DIRECT, IN C.,
No. 1 :18-cv-07445-BMC

Plaintiff,

STIPULATION AND ORDER

~ against -
OF DISMISSAL
SS EUSSAL

RUBIE’S COSTUME COMPANY, INC.,

Defendant and Counterclaimant.

 
 
  
   
 
 

RUBIE’S COSTUME COMPANY, INC.,
; Counterclaim-Plaintiff,
_> against -

BULL IMPORTS, LLC, JOEL JACOBOWITZ,
YOEL FRIEDMAN, and JOHN DOES 1-10,

 

Additional Counterclaim-Defendants,

41(a)(1)(A)(ii) and without costs to any party as against the other under the terms of a
confidential settlement agreement. This stipulation may be electronically filed without further
notice.

Dated: Garden City, New York Dated: Garden City, New York
December 13, 2019 December 40, 2019

STERN Yo, MEYER, SUOZZI, ENGLISH & KLEIN, P.C,
By: Uh Cig By:

Steven Stern, Esq. _ Kevin Schlosser
595 Stewart Avenue, Suite 510 990 Stewart Avenue, Suite 300
Garden City, NY 11530 P.O. Box 9194
(516) 248-0300 Garden City, NY 11530
sstern@sternschurin,com (516) 731-6565

Attorneys for DJ Direct, Inc. kschlosser@msek.com

Attorneys for Rubie’s Costume Company

 
LAW OFFICES OF
SAMUEL C. SPIRGEL

By: Daneel C. Soriged
Samuel C. Spirgel

16 Court Street, Suite 2506
Brooklyn, NY 1124]

(718) 222-4529

Attorney for Byll Imports, LLC

SO ORDERED:

 

BRIAN M. COGAN, U.S.D.J.

4328824

OO

   

 

Avrom R. ! n, Esq.

1211 Avenud of the Americas, 40th Floor
New York, NY 10036-8718

(212) 382-1700

a2442@aol.com

Attorney for Yoel F, riedman

 
